Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the Final Office Action for application number 16/588,099 VEHICLE HOLDING UNIT filed on 9/30/2019.  Claims 1-19 are pending.  Claims 17-19 are withdrawn.  This Final Office Action is in response to applicant’s reply dated 9/28/2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2010/0089901 to Montana and in view of United States Patent No. 5508494 to Sarris et al.
With regards to claim 1, Montana discloses a device having a cupholder (14) having a sidewall defining a cup receiving area, the sidewall including a heat source (12, 13, 15) for providing heat to the cupholder; and an electronic heating unit integrated with the sidewall, the electronic heating unit having at least one electrical wire (50) and an electrical connector (end of 50) configured to be electrically connected to another electrical connector  by the at least on electrical wire to draw electrical power from the another electrical connector to power the heat source.
Montana does not specifically teach that the power source is of a vehicle center console.  
Sarris et al. teaches a vehicle with a center console for connection an electrical connector and it would be obvious to one of ordinary skill in the art to have located an electrical connector where desired for a convenient power source. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2010/0089901 to Montana and in view of United States Patent No. 5508494 to Sarris et al. and further in view of United States Patent No.  9090213 to Lawlor et al. 
With regards to claim 2, Montana and Sarris et al. teach the basic inventive concept with the exception that they do not teach that the center console of the vehicle, the center console having an accessory harness that is connected to the electrical connector of the electronic heating unit via the another electrical connector.
Lawlor et al. teaches a vehicle console with an accessory console with harness (See Col. 9, line 2) for communicating between devices or having multiple power outputs.  Therefore, it would have been obvious to one of ordinary skill in the art to have used this configuration in order to have the desired amount of devices connected to power. 

Claims 3, 4 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2010/0089901 to Montana and in view of United States Patent No. 5508494 to Sarris et al. and in view of United States Patent No.  9090213 to Lawlor et al. and further in view of United States Patent No. 7757888 to Ogura.  
With regards to claim 3, the combination as shown above teaches the basic inventive concept with the exception that it does not show wherein the center console has a storage compartment, the cupholder being telescopically received in the storage compartment of the center console.
Ogura teaches a center console which has a storage compartment, the cupholder being telescopically received in the storage compartment of the center console and it would be obvious to a person of ordinary skill in the art that the device could be located in an inner console of a vehicle is a telescoping manner for convenience to the user of the beverage.  
With regards to claim 4, Ogura also teaches that the storage compartment of the center console includes a first receiving space, a second receiving space and an intermediate space connecting the first and second receiving spaces, the cupholder being telescopically received in the first receiving space.  It would be obvious from the combination that the electronic heating unit being telescopically received in the intermediate space as it would be obvious to locate it to a place that could heat the desired element.  
With regards to claim 7, Montana teaches wherein the electronic heating unit includes a user operation portion disposed on an external surface of the electronic heating unit, the user operation portion being operable to switch (15) the electronic heating unit between a heating state and a non-heating state.
	With regards to claim 8, Montana teaches wherein the external surface of the electronic heating unit includes indicia (32) that corresponds to the user operation portion to indicate the heating state and the non-heating state of the electronic heating unit.
	With regards to claim 9, Montana teaches wherein the electronic heating unit further includes a temperature sensor (13) for sensing a temperature of the sidewall when the electronic heating unit is in the heating state.
	With regards to claim 10, Montana teaches wherein the electronic heating unit is configured to switch from the heating state to the nonheating state when the temperature sensor detects that the sidewall is at a prescribed temperature.
	With regards to claim 11, Montana teaches wherein the sidewall of the cupholder includes an interior layer (14), an exterior layer (20)and a conductive space disposed between the interior layer and the exterior layer, the heat source (12) being housed in the conductive space.
	With regards to claim 12, Montana teaches wherein the electronic heating unit is fixed to the exterior layer of the sidewall.
	With regards to claim 13, Montana teaches, wherein the exterior layer is made of an insulating material.
	With regards to claim 14, Montana teaches wherein the electronic heating unit includes at one electrical wire (50) extending from the electronic heating unit to the accessory harness, the at least one electrical wire having the electrical connector.
	With regards to claim 15 and 16, it would be obvious that the electronic heating unit includes a housing that houses a printed circuit board and a switch to control the board, the printed circuit board being electrically connected to the heat source of the cupholder and being electrically connected to the accessory harness. This is Official Notice that printed circuit board and switch control use for driving electronic devices is obvious.  

Response to Arguments
	The applicant has argued that the electrical connectors of Montana and Sarris are intended to be connected to a cigarette lighter of a vehicle console, and argues that this does not meet the limitation of “extends into a vehicle center console to draw electrical power to the heat source”. This is not persuasive in that a cigarette lighter both extends into a vehicle console and provides electrical power.  The arguments pertaining to the mounting on a vehicle windshield are moot as a windshield has not been claimed. 

Allowable Subject Matter
Claim 5 is allowed. 
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  The reasons are clear from the record.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        11/8/21